UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 15-1781


SUSAN LORRAINE DONALDSON,

                    Plaintiff - Appellant,

             v.

BAYVIEW LOAN SERVICING, LLC,

                    Intervenor/Defendant - Appellee,

             and

M&T BANK,

                    Defendant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:15-cv-00416-CCB)


Submitted: December 20, 2017                                 Decided: February 5, 2018


Before GREGORY, Chief Judge, and WILKINSON and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Douglas Burns, THE BURNS LAWFIRM, LLC, Greenbelt, Maryland, for
Appellant. Kyle James Moulding, Steven Cammarata, MCCABE, WEISBERG, AND
CONWAY, LLC, Laurel, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Susan Lorraine Donaldson filed a Chapter 13 bankruptcy petition in April 2014.

She filed the underlying adversary proceeding seeking a declaration that would allow her

to bifurcate the mortgage on her primary residence into a secured claim up to the

appraised value and an unsecured claim on the remaining balance (i.e., a “cram-down”).

Donaldson argued that, because the deed of trust provides for supplemental collateral in

the form of escrow funds, insurance proceeds, and miscellaneous proceeds, these interests

are not “real property” within the meaning of 11 U.S.C. § 1322(b)(2) (2012). The

bankruptcy court disagreed and granted Bayview Loan Servicing, LLC’s motion to

dismiss.   The district court affirmed the bankruptcy court’s order and Donaldson

appealed to this court.

       In light of our decision in Birmingham v. PNC Bank, N.A., 846 F.3d 88 (4th Cir.

2017), cert. denied, 2017 WL 2855127 (U.S. Nov. 27, 2017), we affirm the district

court’s order. In Birmingham, we held that the assignment to the lender in the deed of

trust of “[e]scrow funds, insurance proceeds, and miscellaneous proceeds [does] not

constitute additional collateral,” within the meaning of § 1322(b)(2). Id. at 99. Based on

our reasoning in Birmingham, we affirm the district court’s order affirming the

bankruptcy court’s order dismissing Donaldson’s complaint. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid in the decisional process.



                                                                              AFFIRMED

                                            3